Citation Nr: 1139698	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  11-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral plantar fasciitis.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program, which in pertinent part, granted service connection for bilateral plantar fasciitis and assigned a noncompensable evaluation.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case shall take into consideration the existence of this electronic record. 

The Veteran filed a timely notice of disagreement regarding other matters adjudicated in the November 2008 rating action, and a statement of the case was issued regarding entitlement to a compensable rating for bilateral hearing loss, right foot hallux valgus, status post fracture left hand 5th finger, and status post fracture right fibula.  The Veteran limited his substantive appeal to the claim for a compensable evaluation for bilateral plantar fasciitis and that is the only matter that has been certified for appellate review.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral plantar fasciitis is productive of moderate symptoms with pain on manipulation and use of both feet.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5276 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants an increased disability rating for the service-connected bilateral plantar fasciitis.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the electronic claims file the service treatment records and reports of his post-service care.  He has also been afforded a VA examination in November 2010.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

By rating action dated in November 2008, the RO granted service connection for bilateral plantar fasciitis and assigned an initial noncompensable disability rating under Diagnostic Code 5276.  Plantar Fasciitis is not specifically listed in the rating schedule and, therefore, it is rated by analogy.  When an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5276 a noncompensable disability rating is assigned where there is evidence of mild symptoms relieved by built-up shoe or arch support.

A 10 percent disability rating is assigned, regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.

A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.

A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code  5276.  

The Veteran contends that a higher initial disability rating is warranted for his service-connected bilateral plantar fasciitis.  In his November 2009 notice of disagreement, he described that he would experience pain in both feet which would prevent him from running or standing for prolonged periods.  In his March 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), he described that he would experience constant foot pain which prevented him from running, walking, or standing without enduring increased pain.  He added that as a result of his inability to stand for prolonged periods, his employment opportunities had been limited.

A review of the Veteran's service treatment records reveals that he was treated intermittently for symptoms which included bilateral foot pain.  He was diagnosed with plantar fasciitis in 1987, for which he received physical therapy and orthotics for foot pain.

A VA pre-discharge examination report dated in September 2008 shows that the Veteran was said to exhibit tenderness of the feet.  Joint function was not additionally limited by pain, weakness, fatigue, lack of endurance, or incoordination
after repetitive use.  X-rays of the left foot were within normal limits.  X-rays of the right foot revealed hallux valgus of the first metatarsal phalangeal joint with Achilles tendon spur.  The diagnosis was bilateral plantar fasciitis.

A VA examination report dated in November 2010 shows that the Veteran reported a history of bilateral foot pain since service.  He described managing his symptoms without special treatment.  He would use orthopedic soles for support, however, as they were ineffective, he no longer used them.  He described that he could hardly run, walk, or stand for long periods of time.  He added that he would have pain and discomfort around the soles of his feet.  There was some limitation for conducting his normal life, but there was no surgical history.  Physical examination revealed no 

false motion or shortening on both feet.  There was tenderness on metatarsal phalangeal, mid-portion, and heel areas of the soles of both feet.  There was an asymptomatic bunion on both feet.  Motor and sensory evaluation was intact.  The diagnosis, in pertinent part, was plantar fasciitis of both feet.  

Initially, the Board notes that the Veteran is also in receipt of service connection for right foot hallux valgus, which has been separately rated, and which is not currently on appeal.

Having carefully considered the competent evidence of record, the Board finds that an initial 10 percent disability rating for bilateral plantar fasciitis is warranted under Diagnostic Code 5276.  In this regard, the evidence shows that the symptoms the Veteran experiences with respect to the service-connected bilateral plantar fasciitis approximate a moderate disability.  The Veteran has unsuccessfully used orthotics for the treatment of his plantar fasciitis.  The record has consistently shown that the Veteran experiences pain on manipulation and use of both feet.  Under Diagnostic Code 5276, a 10 percent disability rating is assigned where there are moderate symptoms which include pain on manipulation and use of the feet.  While the medical evidence of record has not shown that the weight-bearing line was over or medial to the great toe, or that there was inward bowing of the tendon Achilles, as noted above, the criteria of Diagnostic Code 5276 are not stated in the conjunctive, and it is not required that all of the manifestations that are listed be shown.  As such, resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating are nearly approximated.

In order for the Veteran's disability to warrant a higher disability rating under Diagnostic Code 5276, the disability must be manifested by severe symptoms with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  However, the probative and competent medical evidence of record does not show that the Veteran has a bilateral foot disability to the extent required to meet the criteria for the assignment of the next higher disability rating.  In fact, while the Veteran has consistently reported bilateral foot pain there is no medical evidence in the claims file to suggest that he has a severe bilateral foot disability.   The Veteran does not have marked deformity or other symptoms of severe disability.

The Board also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but, finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are not applicable.  Additionally, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 5276  is not predicated on loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995) do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an even higher initial disability rating or that certain rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

In light of Fenderson, the Board has considered whether a staged rating is appropriate.  However, because the symptoms associated with the Veteran's bilateral plantar fasciitis have remained relatively constant throughout the course of the period on appeal such staged ratings are not warranted.  For all of foregoing reasons, the Board finds that the Veteran's bilateral plantar fasciitis warrants an initial disability rating of 10 percent, but no higher.
Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral plantar fasciitis does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral plantar fasciitis is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the bilateral plantar fasciitis has been awarded an increased initial disability rating of 10 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 




ORDER

An initial 10 percent disability rating for bilateral plantar fasciitis is granted, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


